United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-1600EM
                                   _____________

Wal-Mart Stores, Inc.,             *
                                   *
                Appellant,         * Appeal from the United States
                                   * District Court for the Eastern
     v.                            * District of Missouri.
                                   *
Valcour Development Company,       *     [UNPUBLISHED]
                                   *
                Appellee.          *
                             _____________

                            Submitted: November 17, 1997
                                Filed: November 26, 1997
                                 _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

        Wal-Mart Stores, Inc. appeals from the adverse decision of the district court and
the jury in this diversity action. After reviewing the record, we conclude there is
sufficient evidence to support the jury verdict and Wal-Mart's claims of trial error are
without merit. Having ruled against Wal-Mart on the merits, we need not address its
claim for prejudgment interest. We thus affirm the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.